ORDER

PER CURIAM:
Jerry White appeals the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Mr. White was convicted of the class C felony of burglary in the second degree, § 569.170, RSMo 2000. He was sentenced as a prior and persistent offender to ten years imprisonment. On appeal, Mr. White claims the motion court clearly erred in denying his Rule 29.15 motion because his trial counsel was ineffective in failing to ask a witness about the submission of a piece of evidence for fingerprint analysis, and about the results of that test. This court finds that Mr. White has not demonstrated he was prejudiced by his trial counsel’s failure to elicit testimony regarding the fingerprint analysis. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the motion court is affirmed. Rule 84.16(b).